Title: From George Washington to Colonel Thaddeus Kosciuszko, 9 September 1779
From: Washington, George
To: Kosciuszko, Thaddeus


        
          Sir
          Head Quarters [West Point] 9 Sepr 1779
        
        In consequence of yours of this morning I have ordered the Commy Genl to procure a supply of Rum if possible for the Men upon fatigue. I shall be glad to know whether there has been any special agreement to give the Artificers draughted from the line any thing extraordinary for their Work. If there has, they must be paid in Rum (if that was the agreement) or an equivalint in Money when they do not get Rum. They must not at any Rate think of returning to their Regiments while their services are wanting. I am Sir Yr.
      